Citation Nr: 0710361	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  02-22 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease, C5-6, to include as secondary to service-connected 
lumbosacral strain with herniated nucleus pulposus, L5-S1.

2.  Entitlement to an increased disability rating for 
lumbosacral strain with herniated nucleus pulposus, L5-S1, 
currently rated 40 percent disabling.

3.  Entitlement to an initial compensable disability rating 
for a left perforated eardrum.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to January 
1979, and from August 1979 to June 1988. The veteran also had 
service with the United States Marine Corps Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2001 and June 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania that denied the 
veteran an increased evaluation for service-connected low 
back disorder, entitlement to secondary service connection 
for a cervical spine disorder, and granted service connection 
for a left perforated eardrum under the provisions of 38 
U.S.C.A. § 1151, with a disability rating of 0 percent.  The 
veteran perfected timely appeals of these determinations to 
the Board.

These matters were before the Board in January 2004 and were 
then remanded for further development.


FINDINGS OF FACT

1. The veteran's cervical degenerative disc disease is not 
etiologically related to either his low back condition or his 
period of service.

2.  The veteran's lumbosacral strain with herniated nucleus 
pulposus is more properly characterized as "severe" than 
"pronounced", and is not productive of incapacitating 
episodes of intervertebral disc syndrome or unfavorable 
ankylosis of the entire thoracolumbar spine.

3.  The veteran's left perforated ear drum has not been 
productive of any of the following: hearing loss, chronic 
suppurative or nonsuppurative otitis media, mastoiditis, 
cholesteatoma, ostosclerosis, peripheral vestibular disorder, 
Meniere's syndrome, the loss of an auricle, a malignant or 
benign neoplasm of the ear, chronic otitis externa, or 
tinnitus.


CONCLUSIONS OF LAW

1.  Degenerative disc disease, C5-6, was not incurred in or 
aggravated by service, and was not caused or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2006), as 
amended by 71Fed. Reg. 52744 (September 7, 2006).

2.  The criteria for a disability rating in excess of 40 
percent for lumbosacral strain with herniated nucleus 
pulposus, L5-S1, have not been met.  38 U.S.C.A. §§ 1155, 
5110(g) (West 2002); 38 C.F.R. § 4.1, 4.2, 4.3, 4.6, 4.7, 
4.71a, Diagnostic Codes 5237, 5243, 5295, 5292, 5293, Plate V 
(2002, 2003, 2006).

3.  The criteria for an initial compensable disability rating 
for a left perforated eardrum have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.88a, 
Diagnostic Code 6211 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of a 
February 2004 letter from the AOJ to the veteran, which 
informed him of what evidence was required to substantiate 
his claims for service connection and increased disability 
ratings, and of his and the VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit any 
relevant evidence and/or information in his possession to the 
AOJ. 

After this VCAA-compliant notice was sent to the veteran, the 
claim was readjudicated.  Thus, the Board determines that any 
defect concerning the timing of the VCAA notice requirements 
was harmless and resulted in no risk of prejudice to the 
veteran.  38 C.F.R. § 20.1102 (2006).

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the preponderance is against the 
veteran's claim for service connection and claims for 
increased ratings, any questions as to the appropriate 
effective dates to be assigned are rendered moot.  Therefore, 
despite any inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, post-
service private medical treatment records, VA medical 
treatment records, and VA compensation and pension 
examinations for the veteran's low back and cervical spine.  
There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.

II.  Service Connection

The veteran claims that he is entitled to service connection 
for degenerative disc disease, C5-6.  Specifically, the 
veteran argues that his cervical disc disease is secondary to 
his service-connected lumbosacral strain with herniated 
nucleus pulposus, L5-S1.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be established for any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progression of 
the nonservice-connected disease.  71 Fed. Reg. 52744 (to be 
codified at 38 C.F.R. § 3.310(b)); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

In the instant case, the veteran has a current diagnosis of 
cervical disc disease.  VA medical records dated in May 2005 
indicate that on magnetic resonance imaging (MRI) testing, 
the veteran had discogenic disease involving the C5, C6, C7, 
and C8. 

Service medical records are negative for complaints of or 
treatment for cervical disc disease or cervical spine 
problems, including on examination of his back during his in-
service hospitalization in May and June 1987 for a herniated 
disc at L5/S1.

The earliest medical record indicating cervical disc disease 
is a VA medical treatment note dated in January 1996, 
diagnosing the veteran as having cervical radiculopathy.  In 
a private June 1996 MRI examination report, the examiner's 
impression was: that one could not rule out centrally and 
posterolaterally herniated disc at the level of disc between 
C5-C6 toward the left side; that some pressure effect is seen 
on the ventral aspect of the spinal cord; that there might be 
a slightly narrowed left side of the nerve root canal; and 
that either a small focus of the centrally herniated disc or 
even a spur at the level of the disc between C6-C7 cannot be 
excluded.

On December 1997 examination, the veteran was diagnosed as 
having cervical disc disease, C5-C6, with symptoms of 
radiculopathy and an EMG consistent with that diagnosis.

The veteran was afforded a VA spine examination in March 
2001.  On examination, the veteran reported that his neck 
pain began in 1994, and radiated to his head and gave him a 
back headache at times.  The VA examining physician noted 
that the veteran had an MRI in January 1999, which showed 
some evidence of degenerative disc disease at C4-5, and to a 
lesser extend at C5-6.  The VA examiner furthermore opined 
that it was less than likely that the veteran's neck 
condition was in any way related to his low back pain 
condition, and less than likely to be the result of his 
service-connected activities.

VA medical records dated in December 2003, February 2004, and 
May 2005 note treatment for neck pain, with the neck pain on 
each occasion noted to be related to a post-service 
automobile accident.

There is no medical opinion or other medical evidence in the 
record that relates the veteran's cervical disc disease, or 
any cervical condition, to the veteran's low back condition, 
or to his period of service in any way.

After a review of the record, the Board determines that a 
preponderance of the evidence is against the veteran's 
service connection claim.  There is no indication of any in-
service incurrence of a neck condition, and the veteran has 
reported on medical examination that his cervical problems 
were not present until years after his separation from 
service.  Furthermore, there is no competent medical evidence 
of record indicating a relationship between the veteran's 
cervical condition and either his low back condition or his 
period of service.  Finally, the March 2001 VA medical 
opinion, which is the only medical etiology opinion of 
record, is negative for any link between the veteran's neck 
condition and his low back condition or period of service.

Accordingly, service connection for degenerative disc 
disease, C5-6, is not warranted.

Although the veteran may believe that he currently suffers a 
disability related to his period of service, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

III.  Increased Disability Ratings

The veteran argues that he is entitled to a disability rating 
in excess of 40 percent for for lumbosacral strain with 
herniated nucleus pulposus, L5-S1, and a compensable initial 
disability rating for a perforated left ear drum.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999). 

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

A.  Lumbosacral strain with herniated nucleus pulposus, L5-S1

Initially, the Board notes that the Rating Schedule has been 
revised with respect to evaluating disabilities of the spine.  
67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. 
§ 4.71a, DC 5293 (2002)).  Those provisions, which became 
effective September 23, 2002, replaced the rating criteria of 
38 C.F.R. § 4.71a, DC 5293 (as in effect through September 
22, 2002).  The Board observes that the regulations were 
further revised, effective from September 26, 2003.  68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003).  Disabilities and injuries of 
the spine are now evaluated under 38 C.F.R. § 4.71a, DCs 5235 
through 5243, with DC 5243 as the new code for intervertebral 
disc syndrome (IDS).

Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  As the veteran's claim was prior to September 26, 
2003, the Board will consider the regulations in effect both 
prior to and since September 26, 2003, as well as those both 
prior to and since September 23, 2002.  The Board observes, 
however, that when an increase is warranted based solely on 
the revised criteria, the effective date for the increase 
cannot be earlier than the effective date of the revised 
criteria.  See 38 C.F.R. § 5110(g) ; VAOGCPREC 3-2000, 65 
Fed. Reg. 33422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).

Prior to September 26, 2003, the veteran was rated under 
Diagnostic Code (DC) 5292 for limitation of motion of the 
lumbar spine.  Under the facts of this case, he could also 
have been rated under DC 5295 for lumbosacral strain, or DC 
5292 for IDS.

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, DC 5292 (2002).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent disability rating.  A 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position.  Severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5295 (2002).

Under the criteria in effect prior to September 26, 2003, IDS 
is evaluated as 10 percent disabling when mild; 20 percent 
disabling when moderate, with recurring attacks; 40 percent 
disabling when severe, with recurring attacks and little 
intermittent relief; and 60 percent disabling when 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, DC 5293 
(2002).

Under the version of DC 5293 in effect from September 23, 
2002, to September 25, 2003, IDS can be evaluated either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining, under 38 C.F.R. § 4.25, separate 
evaluations of chronic orthopedic and neurologic 
manifestations associated with IDS, along with evaluations 
for all other disabilities, whichever method results in the 
higher evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).

Beginning September 26, 2003, lumbar strain is rated under DC 
5237 for lumbosacral or cervical strain, and thus is rated 
according to the General Rating Formula for Diseases and 
Injuries of the Spine.  See 38 C.F.R. § 4.71a, DC 5237.

Under the General Rating Formula for Diseases and Injuries of 
the Spine (for DCs 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective from September 
26, 2003, the following evaluations are assignable with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: 10 percent for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height; 20 percent for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; 30 percent for forward 
flexion of the cervical spine 15 degrees or less, or 
favorable ankylosis of the entire cervical spine; 40 percent 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine; 50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine; and 100 percent for unfavorable 
ankylosis of the entire spine.  Any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 
5237.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. 
§ 4.71a.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis.  See C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 5.

The DC defines an incapacitating episode as a period of acute 
signs and symptoms due to IDS that requires bed rest and 
treatment prescribed by a physician.  The following 
evaluations are assignable for IDS based on incapacitating 
episodes: 10 percent where incapacitating episodes have a 
total duration of at least one week but less than 2 weeks 
during the past 12 months; 20 percent where incapacitating 
episodes have a total duration of at least two weeks but less 
than four weeks during the past 12 months; 40 percent where 
incapacitating episodes have a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and 60 
percent where incapacitating episodes have a total duration 
of at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, DC 5243.

In the instant case, the veteran has undergone a number of VA 
medical examinations of his back, and VA medical treatment 
records dated from June 2002 to May 2006 have been made part 
of the record.

The veteran was afforded a VA spine examination in March 
1996.  On examination, the veteran complained of severe pain 
in his low back extending into both legs, but mostly on the 
left, with parethesias and feeling of weakness.  He 
furthermore reported that it was difficult to get out of bed 
in the morning.  On examination, the veteran was noted to 
walk with a marked limp in his left leg, and to use a cane.  
He was also noted to stand bent forward about 30 degrees, and 
when asked to change his back position, he did not move very 
much from that position, and moved no more than a couple of 
degrees in any direction.  The muscles of the low back were 
tense because of the position that he was holding bent over, 
but there was no sharply localized area of tenderness.  
Examination of the legs showed that the mid-thigh and mid-
calf muscles were both very well developed, with no muscle 
atrophy present.  It was noted by the VA examiner that one 
would expect muscle atrophy either from nerve root 
compression or from protective use of the left leg, but no 
atrophy was present.  Straight leg raising was done carefully 
on both sides, and done rather equally.  He reported dullness 
throughout the entire left leg, but it did not follow any 
dermatome pattern.  He was able to dorsiflex his toes, but 
did so rather poorly on the left.  The veteran was found to 
have a narrowed lumbosacral joint which may possibly have 
been a congenital variant.

On VA examination in December 1997, the veteran was noted to 
walk in a stooped-over posture, carrying a cane.  On 
examination, the veteran stated: that his legs gave out from 
him without explanation; that he woke up in the morning and 
could not move his legs at all; and that he was not able to 
work or do much of anything except simple household things 
because of these problems.  It was noted that a brief trial 
of physical therapy for his back in 1989, six treatments, had 
no effect.  On physical examination: vibratory sensations 
were intact; his station was abnormal, in the sense that he 
could hardly stand up straight; his gait was a limp and he 
carried a cane.  The examiner's clinical impression was 
cervical and lumbar disc disease, C5-C6, L5-S1, with symptoms 
of radiculopathy and an EMG consistent with that, but with an 
overall picture strongly suggesting psychological factors 
complicating the physical disorder.

On VA examination in March 2001, the veteran reported that 
his back pain had been getting worse since 1987, and that at 
times it radiated to both the gluteal areas, but no further, 
and that he got generalized numbness in both the extremities 
off and on after prolonged sitting.  It was noted that he 
used a cane to walk around with, and he claimed he could walk 
up to 7/10 of a mile, but no further, because of his 
discomfort.  On examination, he waked very cautiously, and he 
slowed his movements when taking off his jacket and gloves.  
Examination of the lumbar spine revealed no external 
deformity; and there was left mild paraspinal spasm with 
tenderness over the L5-S1 area.  Active range of motion in 
the lumbar spine was limited to 80 degrees of flexion, 5 
degrees of extension, lateral flexion to the right of 30 
degrees and to the left of 10 degrees, and lateral rotation 
on either side of 65 degrees.  Straight leg raise was 
positive bilaterally.  The veteran was noted to describe 
generalized dysesthesia in both the lower extremities.  He 
had intact deep tendon reflexes at the knee level, with no 
acute bladder or bowel disturbances.  The veteran was 
diagnosed as having herniated disc disease, L5-S1 with left 
lumbar radiculopathy.  The examiner noted that the veteran 
had some fatigability, pain, and stiffness with regard to his 
low back pain, but there was no evidence of lack of 
endurance, motor incoordination, or bladder or bowel 
disturbances.

On June 2002 VA examination, the veteran was noted to have 
diminished knee jerks, 1 to 1-; ankle jerks present 
bilaterally; Babinski sign negative; sensory examination 
unremarkable and not consistent with any radiculopathy; motor 
power intact, with no distal muscle atrophy in the 
extremities; and gait normal.  The veteran was diagnosed as 
having lumbar spine degenerative disease.

On VA outpatient visit in May 2005, the veteran was noted to 
have a long history of chronic back pain with disc 
degeneration.  It was also noted that the veteran was a scuba 
diver, and that when he had been diving, apparently in a 
training rescue mission, he developed shortness of breath and 
was brought up, but that he otherwise could swim and did not 
complain of any chest pain.

After a review of the record, the Board determines that the 
veteran's lumbosacral strain does not more closely 
approximate the criteria for a 50 percent or 60 percent 
disability rating than that for a 40 percent rating under any 
applicable DC.

First, under the criteria in effect prior to September 26, 
2003, 40 percent is the maximum disability rating available 
under both DC 5292 for limitation of motion of the lumbar 
spine and DC 5295 for lumbosacral strain.  Thus, a disability 
rating in excess of 40 percent is not warranted under the 
versions of these diagnostic codes in existence prior to 
September 26, 2003.

Second, the veteran is not entitled to a disability rating 
for IDS under DC 5293, in effect prior to September 23, 2002, 
as the Board finds that the veteran's lumbosacral strain with 
herniated nucleus pulposus is more properly characterized as 
"severe" than "pronounced".  The Board acknowledges 
findings on March 1996, December 1997, and March 2001 VA 
examinations that the veteran walked with a cane, and on 
March 1996 and December 1997 VA examinations that the veteran 
walked with a limp and was stooped over about 30 degrees, 
with an inability to move his back more than a few degrees in 
either direction.  However, it was also noted on March 1996 
and June 2002 VA examinations that the veteran had no muscle 
atrophy in either leg, which would have been expected to have 
been present from either nerve root compression or from the 
protective use of the left leg, and on June 2002 VA 
examination, the veteran's gait was noted to be normal.  
Also, although the March 1996 and December 1997 examinations 
noted little range of motion, on March 2001 VA examination, 
the veteran was noted to have flexion to 80 degrees, 
extension to 5 degrees, lateral flexion to right 30 degrees 
and to left 10 degrees, and lateral rotation on either side 
of 65 degrees.  Furthermore, as it was noted on May 2005 VA 
medical treatment note, the veteran is still able to swim and 
scuba dive.  

The Board also notes that the veteran was found: to have 
diminished knee jerks on June 2002 VA examination, to have 
mixed diagnoses of radiculopathy, with symptoms of 
radiculopathy being found on December 1997 and March 2001 VA 
examinations, but not on June 2002 VA examination; and to 
have left mild paraspinal spasm with tenderness on March 2001 
VA examination.  However, the Board also notes that such 
muscle spasm was noted to be "mild", and that ankle jerks 
have consistently been present on examination.  

Therefore, in light of the evidence of record, the Board 
determines that the veteran's IDS is more properly 
characterized as "severe, with recurring attacks and little 
intermittent relief", than "pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief".

Third, the veteran is not entitled to an increased disability 
rating under DC 5237, or any other DC that is rated according 
to the General Rating Formula for Diseases and Injuries of 
the Spine, effective from September 26, 2003.  The medical 
record is negative for any diagnosis at any point of 
unfavorable ankylosis of the entire thoracolumbar spine.

The Board again acknowledges findings on March 1996, December 
1997, and March 2001 VA examinations that the veteran walked 
with a cane; on March 1996 and December 1997 VA examinations 
that the veteran walked with a limp and was stooped over 
about 30 degrees, with an inability to move his back more 
than a few degrees in either direction.  The Board also again 
notes: that on March 1996 and June 2002 VA examinations, the 
veteran had no muscle atrophy in either leg, which would have 
been expected to have been present from either nerve root 
compression or from the protective use of the left leg; that 
on June 2002 VA examination, the veteran's gait was noted to 
be normal; that on March 2001 VA examination, the veteran was 
noted to have flexion to 80 degrees, extension to 5 degrees, 
lateral flexion to right 30 degrees and to left 10 degrees, 
and lateral rotation on either side of 65 degrees; and that 
it was noted on May 2005 VA medical treatment note that the 
veteran is still able to swim and scuba dive.

Furthermore, the record reflects no findings of the entire 
spine being fixed in flexion or extension, difficulty walking 
because of a limited line of vision, restricted opening of 
the mouth and chewing, breathing limited to diaphragmatic 
respiration, gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen, dyspnea or dysphagia, 
atlantoaxial or cervical subluxation or dislocation, or 
neurologic symptoms due to nerve root stretching.  Therefore, 
even in considering only the medical evidence most favorable 
to the veteran, the criteria for a rating in excess of 40 
percent under DC 5237, or any other DC rated according to the 
General Rating Formula for Diseases and Injuries of the 
Spine, effective from September 26, 2003, have not been met 
in this case.

Fourth, and finally, the veteran is not entitled to a higher 
rating under the version of DC 5293 in effect from September 
23, 2002, to September 25, 2003, or DC 5243 beginning 
September 26, 2003.  The post-service medical record is 
negative for periods of acute signs and symptoms due to 
evidence of incapacitating episodes of IDS that have required 
bed rest.  Moreover, the record is negative for indications 
of any physician-prescribed treatment for such incapacitating 
episodes.  Thus, the evidence does not show incapacitating 
episodes, as they are defined in the Rating Schedule.

In short, the record does not reflect that the veteran's 
lumbosacral disability more nearly approximates the criteria 
for a 50 or 60 percent rating than for that of a 40 percent 
rating under any of the relevant DCs.  Accordingly, an 
increased disability rating is not warranted.


B.  Perforated left eardrum

The record reflects that the veteran is service-connected for 
perforation of the left eardrum, that he complained of left 
ear pain in October 2002, and that he was treated in August 
2003 for impacted cerumen in the ears.

The veteran's perforated left eardrum is rated under DC 6211.  
Under Diagnostic DC 6211, perforation of the tympanic 
membrane warrants a 0 percent disability rating.  38 C.F.R. 
§ 4.88a, DC 6211.

After a review of the record, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for an increased disability rating for a perforated left 
eardrum.  The medical record does not reflect that the 
veteran's perforated ear drum has been productive of any of 
the following: hearing loss, chronic suppurative or 
nonsuppurative otitis media, mastoiditis, cholesteatoma, 
ostosclerosis, peripheral vestibular disorder, Meniere's 
syndrome, the loss of an auricle, a malignant or benign 
neoplasm of the ear, chronic otitis externa, or tinnitus.  
Therefore, a disability rating under any diagnostic code DC 
6100 through DC 6210, or DC 6260, is not warranted in this 
case.  See 38 C.F.R. §§ 4.85-4.87, DCs 6100-6210, 6260.

The veteran thus receives the highest rating available for 
his disability.  Accordingly, a disability rating in excess 
of 0 percent for a perforated left eardrum is not warranted 
under Diagnostic Code 6211.

Although the veteran may believe that his current ratings do 
not adequately reflect his degree of disability, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
one of his disabilities has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.




ORDER

Entitlement to service connection for degenerative disc 
disease, C5-6, to include as secondary to service-connected 
lumbosacral strain with herniated nucleus pulposus, L5-S1, is 
denied.

Entitlement to an initial compensable disability rating for a 
left perforated eardrum is denied.

Entitlement to an increased disability rating for lumbosacral 
strain with herniated nucleus pulposus, L5 - S1, currently 
rated 40 percent disabling, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


